*274MEMORANDUM
BY THE COURT.
Under the act of March 4, 1915, 38 Stat. 1069, it is provided “ That hereafter the Secretary of War may determine where and when there are no public quarters available within the meaning of this or any other act.”
The Secretary of War determined that there were no public quarters available for the use of the plaintiff at Camp Knox, and that being so, he was entitled to commutation of quarters, heat, and light while occupying and paying for rooms in the Officers’ Club at Camp Knox.
The decision of the Secretary of War is conclusive. United States v. Jones, 18 How. 92; Dyer v. United States, 37 C. Cls. 337; Acker v. United States, 46 C. Cls. 63.
The plaintiff in this case had to pay out his own money for quarters, heat, and light. The Government failed to furnish him with quarters, and having hired them at his own expense, the Government must reimburse him.
Judgment for plaintiff in the sum of $154.99.